Citation Nr: 1453277	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  06-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1970, with additional service in the Reserve.  

This appeal came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  In December 2006, he was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

When this case was before the Board in August 2011, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See March 2009 VA treatment record.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

Furthermore, since a remand of this case is required and the Veteran has not been afforded a VA examination to determine the degree of severity of his PTSD since 2011, he should be provided another VA examination to determine the current degree of severity of his PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the claims.

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

